277 F.2d 162
CAR AND GENERAL INSURANCE CORP., Ltd., Plaintiff-Appellee,v.Jack GOLDSTEIN, Defendant-Appellant, and Myra Goldstein, aninfant, by her Guardian ad Litem, FrancesGoldstein, Defendants.
No. 317, Docket 26074.
United States Court of Appeals Second Circuit.
Argued May 4, 1960.Decided May 4, 1960.

Dominic J. Cornella, New York City, for plaintiff-appellee.
Eugene L. Sugarman, New York City (Irwin L. Dickman and Sugarman, Kuttner & Fuss, New York City, on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, MEDINA, Circuit Judge and JAMESON, District Judge.1
PER CURIAM.


1
We affirm in open court the decision of Judge Metzner reported at D.C.S.D.N.Y.1959, 179 F.Supp. 888.



1
 Sitting by Designation